Petition for Writ of
Mandamus Dismissed and Memorandum Opinion filed May 17, 2011.
 
            
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00386-CV
____________
 
IN RE DAVID JAMES, Relator
 
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
281st District Court
Harris County, Texas
Trial Court No. 2008-76278
 
 
 

MEMORANDUM
OPINION
            On May 3, 2011, Relator, David James, filed a petition for
writ of mandamus in this Court.  See Tex. Gov’t Code Ann §22.221 (Vernon
2004); see also Tex. R. App. P. 52.1.  Relator requests we compel the
District Clerk of Harris County, Texas, Chris Daniel, to provide him with a
copy of the clerk’s record in his appeal before this court, Appeal No.
14-10-1055-CV.[1]
            This Court’s mandamus jurisdiction is governed by section
22.221 of the Texas Government Code.  Section 22.221 expressly limits the
mandamus jurisdiction of the courts of appeals to:  (1) writs against a
district court judge or county court judge in the court of appeals’ district,
and (2) all writs necessary to enforce the court of appeals' jurisdiction. 
Tex. Gov’t Code Ann. § 22.221 (Vernon 2004).  Because the petition for writ of
mandamus is directed toward a district clerk and is not necessary to enforce
this court’s jurisdiction, we have no jurisdiction.  See Tex. Gov’t Code
Ann. § 22.221(b)(1).
            Accordingly, the petition for writ of mandamus is ordered
dismissed.
                                                            PER
CURIAM
 
Panel
consists of Justices Anderson, Brown, and Christopher.
 




[1]
The clerk’s record has been filed in this court.